Motions Denied; Appeal Dismissed and Memorandum Opinion filed
September 4, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00438-CV

                    ERIC NDUBUEZE UFOM, Appellant
                                       V.

 WEST WYNDE HEALTH SERVICES, INC., GLADYS IBIK AND JOHN
                    IBIK, Appellees

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-70277

                 MEMORANDUM                     OPINION


      The notice of appeal in this case was filed May 30, 2014. Appellant filed an
affidavit to proceed without advance payment of costs on appeal. On July 28,
2014, the trial court signed an order sustaining a contest to appellant’s claim of
indigence.
      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). Appellant did not file a motion challenging the trial court’s order within
10 days.

      Accordingly, on August 12, 2014 , appellant was ordered to pay the filing
fee in the amount of $195.00 to the Clerk of this court on or before August 21,
2014, or the appeal would be dismissed. See Tex. R. App. P. 5. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time). Appellant’s pending motions are denied.



                                      PER CURIAM



      Panel consists of Justices McCally, Brown and Wise.




                                          2